DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prinssen (US Pat. 5119428).
Regarding claim 1, Prinssen discloses a sound signal processing method (see abstract); comprising: 
receiving a line-inputted sound signal (see fig. 1, items 2); 
controlling a volume of the line-inputted sound signal (see fig. 1, items 5; col. 8, line 34-50); and 

Regarding claim 2, Prinssen discloses the sound signal processing method according to claim 1, as discussed above, wherein a plurality of line-inputted sound signals are respectively received via a plurality of line inputs, and in the controlling the volume, the volume control is performed on each of the plurality of line-inputted sound signals respectively received via the plurality of line inputs (see fig. 1, items 2 and 5; col. 5, lines 28-66).
Regarding claim 3, Prinssen discloses the sound signal processing method according to claim 2, as discussed above, further comprising: mixing the plurality of line-inputted sound signals having the controlled volumes to thereby obtain a mixed sound signal, wherein the early reflected sound control signal is generated using the mixed sound signal (see fig. 1; col. 5, lines 28-66; col. 8, line 34-50).
Regarding claim 4, Prinssen discloses the sound signal processing method according to claim 1, as discussed above, further comprising adjusting a balance between a level of the early reflected sound control signal and a level of a sound signal that is a source of the early reflected sound control signal (see fig. 1; col. 8, line 34-50).
Regarding claim 5, Prinssen discloses the sound signal processing method according to claim 1, as discussed above, further comprising generating a reverberant sound control signal using the line-inputted sound signal having the controlled volume (see fig. 1; col. 5, lines 28-66; col. 8, line 34-50).

Regarding claim 8, Prinssen discloses the sound signal processing method according to claim 1, as discussed above, further comprising performing volume control for an early reflected sound on the early reflected sound control signal immediately before or after the generation of the early reflected sound control signal (see fig. 1, items 5; col. 5, lines 28-66; col. 8, line 34-50).
Regarding claim 9, Prinssen discloses the sound signal processing method according to claim 1, as discussed above, further comprising outputting the line-inputted sound signal having the controlled volume and the early reflected sound control signal together (see fig. 1; col. 5, lines 28-66; col. 8, line 34-50).
Regarding claim 10, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 11, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 2; therefore, is rejected for the significantly the similar reasons as claim 2, as discussed above.
Regarding claim 12, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 3; therefore, is rejected for the significantly the similar reasons as claim 3, as discussed above.

Regarding claim 14, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 5; therefore, is rejected for the significantly the similar reasons as claim 5, as discussed above.
Regarding claim 16, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 7; therefore, is rejected for the significantly the similar reasons as claim 7, as discussed above.
Regarding claim 17, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 8; therefore, is rejected for the significantly the similar reasons as claim 8, as discussed above.
Regarding claim 18, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 9; therefore, is rejected for the significantly the similar reasons as claim 9, as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prinssen in view of Berkhout (US Pat. 5142586).
Regarding claim 6, Prinssen discloses the sound signal processing method according to claim 5, as discussed above.
Prinssen fails to disclose further comprising: collecting an output sound that includes the line-inputted sound signal having the controlled volume, wherein the reverberant sound control signal is generated by using a collected sound signal corresponding to the collected output sound and the line-inputted sound signal having the controlled volume.
However, Berkhout discloses further comprising: collecting an output sound that includes the line-inputted sound signal having the controlled volume, wherein the reverberant sound control signal is generated by using a collected sound signal corresponding to the collected output sound and the line-inputted sound signal having the controlled volume (see figs. 4-6; col. 5, lines 47-56 and col. 6, lines 19-28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Berkhout’s collecting an output sound that includes the line-inputted sound signal having the controlled volume, wherein the 
Regarding claim 15, the claimed limitations are a device claim directly corresponding to the sound signal processing method of claim 6; therefore, is rejected for the significantly the similar reasons as claim 6, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAUL KIM/Primary Examiner, Art Unit 2654